 

TERM NOTE

PNC Bank, National Association

 

  June 22, 2012 $4,000,000 Woodbridge, New Jersey

 

This Term Note (this “Note”) is executed and delivered under and pursuant to the
terms of that certain Revolving Credit, Term Loan and Security Agreement dated
as of the date hereof (as amended, supplemented, restated or modified from time
to time, the “Loan Agreement”) by and among HUDSON TECHNOLOGIES COMPANY., a
corporation of the State of Tennessee (the “Borrower”), and PNC BANK, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States of America (“PNC”), the various financial institutions named
therein or which hereafter become a party thereto (together with PNC
collectively, “Lenders”), and PNC as agent for Lenders (in such capacity,
“Agent”). Capitalized terms not otherwise defined herein shall have the meanings
provided in the Loan Agreement.

 

FOR VALUE RECEIVED, Borrower hereby promise to pay to the order of PNC Bank,
National Association, at the office of Agent located at PNC Bank Center, Two
Tower Center, East Brunswick, New Jersey 08816, or at such other place as Agent
may from time to time designate to Borrower in writing:

 

(i) the principal sum of FOUR MILLION AND 00/100 DOLLARS ($4,000,000) which
shall be due and payable in full on the Termination Date all as more
particularly described in the Loan Agreement, and subject to mandatory
prepayment and acceleration upon the occurrence of an Event of Default under the
Loan Agreement or earlier termination of the Loan Agreement pursuant to the
terms thereof; and

 

(ii) interest on the principal amount of this Note from time to time outstanding
until such principal amount is paid in full at the Term Loan Rate on a monthly
basis in accordance with the provisions of the Loan Agreement. In no event,
however, shall interest exceed the maximum interest rate permitted by law. Upon
and after the occurrence of an Event of Default, and during the continuation
thereof, interest shall be payable at the Default Rate in accordance with the
Loan Agreement;

 

(iii) notwithstanding anything to the contrary herein, in the Loan Agreement
and/or in any Other Document, all outstanding principal and interest hereunder
is due and payable on the Termination Date.

 

This Note is a “Term Note” referred to in the Loan Agreement and is secured,
inter alia, by the liens granted pursuant to the Loan Agreement and the Other
Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents and is subject to all of the agreements, terms and conditions therein
contained.

 

1

 

 

This Note is subject to mandatory prepayment, and may be voluntarily prepaid, in
whole or in part, in each case on the terms and conditions set forth in the Loan
Agreement.

 

If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof. If any other Event
of Default shall occur under the Loan Agreement or any of the Other Documents,
which is not cured within any applicable grace period, then this Note may, as
provided in the Loan Agreement, be declared to be immediately due and payable,
without notice, together with reasonable attorneys’ fees, if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.

 

Lenders may at any time pledge or assign all or any portion of their rights
under the Loan Agreement or the Other Documents (including any portion of this
Note) to any of the twelve (12) Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or assignment
or enforcement thereof shall release Lenders from their obligations under the
Loan Agreement or any of the Other Documents.

 

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

 

Borrower expressly waives any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.

 

ATTEST:   HUDSON TECHNOLOGIES COMPANY               By: /s/ Stephen P.
Mandracchia   By: /s/ Brian F. Coleman [COPY] Name:  Stephen P. Mandracchia  
Name:  Brian F. Coleman   Title: Secretary   Title: President  

 

2

 

